Forgehouse, Inc. 1906 Berkeley Avenue Los Angeles, CA 90026 December 23, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Mail Stop 3720 Attn: Doug Jones Re:Forgehouse, Inc. Form 10-K For Fiscal Year Ended December 31, 2009 Filed May 14, 2010 File No. 000-51465 Dear Mr. Jones: Forgehouse, Inc. (the "Company") received your letter dated December 13, 2010, regarding the Company’s Form 10-K for the fiscal year ended December 31, 2009, filed May 14, 2010, with the Securities and Exchange Commission.The Company hereby requests additional time to respond to your comment letter due to the Company’s former accountant being unavailable during the holidays. The Company anticipates that it will be able to respond on or before January 12, 2010. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, Forgehouse, Inc. /s/ Christian Negri Christian Negri President 1
